DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/10/2019 and 09/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US PGPUB US 2017/0109209 A1), in view of MA et al. (US PGPUB US 2020/0134182 A1).

Bailey was cited in IDS filed on 09/09/2020

Regarding claim 1, Bailey teaches the invention substantially as claimed including a system for flow control (Title: Managing thread execution in a multitasking computing environment), comprising: 
a processing system comprising a processor and a memory having computer- executable instructions stored thereupon which, when executed by the processor, cause the processing system (¶ [0035] Program instructions and data used to practice embodiments of the present invention may be stored in persistent storage 305 and in memory 302 for execution by one or more of the respective processors 301 via cache 303) to: 
receive a request to enter a critical section of code by a particular thread of a plurality of concurrent threads (¶ [0002]: multiple threads may be executed concurrently and typically must share the same resources; ¶ [0016]; ¶ [0028]: scheduler program 112 detects (e.g., through receiving a request) a thread (the thread) attempting to begin execution of a performance critical section of code.); 
determine whether or not to allow the particular thread to enter the critical section of code based, at least in part, upon a CPU associated with the particular thread (¶ [0029]: Scheduler program 112 determines if the thread has sufficient processor usage allowance to complete execution (decision block 260). In other words, in an embodiment, scheduler program 112 determines if the thread has sufficient processor usage allowance to completely execute its instructions that require access to resource 116. In an alternative embodiment, scheduler program 112 determines if the thread has sufficient processor usage allowance to completely execute all instructions within the performance critical section of code.); and 
when it is determined to allow the particular thread to enter the critical section of code, allow the particular thread to enter the critical section of code (¶ [0032]: If scheduler . 

While Bailey teaches CPU associated with the particular thread, Bailey does not expressly teach a CPU core associated with the particular thread.

However, MA teaches a method for updating shared data in a multi-core processor environment (See at least Title and Abstract). Further, MA teaches a CPU core associated with the particular thread (Abstract: The multi -core processor comprises a plurality of separate processing units (referred to as cores, or core processing units ( CPUs) in the specification); ¶ [0033]: a multi-core processor may comprise a plurality of CPUs, such as CPU1, CPU2, CPUn, etc.; ¶ [0035]: CPU1 may be used to run Thread 1, CPU2 may be used to run Thread 2, and so on. When a thread runs on a first CPU, the first CPU may request for a lock to execute a critical section function associated with the thread on the shared data; the lock provides permission to update the shared data, and the critical section function updates the shared data. If the lock is successfully obtained, the thread may perform an update operation on the shared data. For example, if CPU1 obtains the lock, then the corresponding Thread 1 may update the shared data (Shared_Data).).



Regarding claim 2, Bailey teaches wherein the determination of whether or not to allow the particular thread to enter the critical section of code is further based, at least in part, upon a state associated with the particular thread (Fig. 2B, Step 260; ¶ [0029]: Scheduler program 112 determines if the thread has sufficient processor usage allowance to complete execution (decision block 260). In other words, in an embodiment, scheduler program 112 determines if the thread has sufficient processor usage allowance to completely execute its instructions that require access to resource 116. In an alternative embodiment, scheduler program 112 determines if the thread has sufficient processor usage allowance to completely execute all instructions within the performance critical section of code.).  

Regarding claim 3, Bailey teaches wherein the determination of whether or not to allow the particular thread to enter the critical section of code is further based, at least in part, upon a processing rate in the critical session of code associated with the particular thread (¶ [0030]: scheduler program 112 determines the sufficiency of processor usage allowance for the thread by comparing the processor usage allowance of the thread with the processor usage predicted to be actually used by the thread during execution while accessing i.e., rate) may be predicted for the thread based on the processor usage (and/or processor usage debt) previously determined for the same thread in accordance with the debt monitoring step (step 215 of workflow 200). In an alternative embodiment, where the same thread has not been previously monitored, the processor usage may be predicted for the thread based on the processor usage (and/or processor usage debt) previously determined for a similar thread in accordance with the debt monitoring step (step 215 of workflow 200). Scheduler program 112 may determine a previously monitored thread to be similar to the thread by comparing features such as the type of resource 116 accessed or modified (e.g., RAM, or a particular memory address), the amount of instructions the thread contains, and features of the thread instructions themselves such as particular functions (e.g., an "average" function repeatedly appearing).).  

Regarding claim 4, MA teaches wherein the determination of whether or not to allow the particular thread to enter the critical section of code is further based, at least in part, upon a policy to allow only one thread per each CPU core to enter the critical section of code (¶ [0034] In some embodiments, the multi-core processor may be used to process a multi-threaded task. For example, a task may activate 256 threads, and these 256 threads may be executed in parallel on the multi-core processor. There may be global shared data (Shared_Data) among at least some of these threads to be updated by the threads. However, only one thread may update the shared data at one time to prevent data errors.).  

Regarding claim 5, Bailey teaches wherein the critical section of code comprises a request to access a shared database resource (¶ [0002]: Often, where one thread access a shared resource, for example a portion of memory; ¶ [0012]: database; ¶ [0016]: A critical section may be any section of code that is critical to the performance of the computing system. For example, a critical section may include instructions to utilize or modify a resource shared by multiple threads such as a printer or a block of data).  

Regarding claim 6, MA teaches wherein the shared database resource comprises a page of an index (¶ [0006] In some embodiments, the requesting for a lock may comprise: requesting, by the first CPU, for the lock through a lock requesting command, wherein the lock requesting command includes the memory index corresponding to the critical section function.).  

Regarding claim 7, Bailey teaches wherein the critical section of code comprises a request to access a shared memory (¶ [0016]: A critical section may be any section of code that is critical to the performance of the computing system. For example, a critical section may include instructions to utilize or modify a resource shared by multiple threads such as a printer or a block of data).  

Regarding claim 8, MA teaches wherein the CPU core is one of a plurality of CPU cores of a multi-core processor chip (Abstract: The multi -core processor comprises a plurality of separate processing units (referred to as cores, or core processing units ( CPUs) in the specification)).  


Regarding claim 10, it is a method type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 11, it is a method type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above.

Regarding claim 12, it is a method type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 13, it is a method type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Regarding claim 14, it is a method type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above.

Regarding claim 15, it is a method type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.

Regarding claim 16, it is a method type claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale above.


Regarding claim 17, Bailey teaches the invention substantially as claimed including a computer storage media storing computer-readable instructions that when executed cause a computing device (¶ [0035] Program instructions and data used to practice embodiments of the present invention may be stored in persistent storage 305 and in memory 302 for execution by one or more of the respective processors 301 via cache 303) to: 
receive a request to enter a critical section of code by a particular thread of a plurality of concurrent threads (¶ [0002]: multiple threads may be executed concurrently and typically must share the same resources; ¶ [0016]; ¶ [0028]: scheduler program 112 detects (e.g., through receiving a request) a thread (the thread) attempting to begin execution of a performance critical section of code.); 
determine whether or not to allow the particular thread to enter the critical section of code based, at least in part, upon a CPU associated with the particular thread associated with the particular thread (¶ [0029]: Scheduler program 112 determines if the thread has sufficient processor usage allowance to complete execution (decision block 260). In other words, in an embodiment, scheduler program 112 determines if the thread has sufficient processor usage allowance to completely execute its instructions that require access to resource 116. In an alternative embodiment, scheduler program 112 determines if the thread has sufficient processor usage allowance to completely execute all instructions within the performance critical section of code.), a state associated with the particular thread (¶ [0022]: Scheduler program 112 detects a contended resource or a critical section (step 205). In other words, in an embodiment, scheduler program 112 detects a thread (contending thread) attempting to access resource 116 (i.e., requesting/waiting state) that is presently being accessed by another thread (the thread) (i.e., running state). In an alternative embodiment, scheduler program 112 detects a thread (the thread) and a processing rate in the critical session of code (¶ [0030]: scheduler program 112 determines the sufficiency of processor usage allowance for the thread by comparing the processor usage allowance of the thread with the processor usage predicted to be actually used by the thread during execution while accessing contended resource 116 or, alternatively, during execution of the critical section of code. In an embodiment, the processor usage (i.e., rate) may be predicted for the thread based on the processor usage (and/or processor usage debt) previously determined for the same thread in accordance with the debt monitoring step (step 215 of workflow 200). In an alternative embodiment, where the same thread has not been previously monitored, the processor usage may be predicted for the thread based on the processor usage (and/or processor usage debt) previously determined for a similar thread in accordance with the debt monitoring step (step 215 of workflow 200). Scheduler program 112 may determine a previously monitored thread to be similar to the thread by comparing features such as the type of resource 116 accessed or modified (e.g., RAM, or a particular memory address), the amount of instructions the thread contains, and features of the thread instructions themselves such as particular functions (e.g., an "average" function repeatedly appearing).); and 
when it is determined to allow the particular thread to enter the critical section of code, allow the particular thread to enter the critical section of code (¶ [0032]: If scheduler program 112 determines that the thread has sufficient processor usage allowance to complete execution (decision block 260, yes branch), then scheduler program 112 instructs processor 114 to execute the thread to completion (step 270). In other words, scheduler program 112 allows the thread to complete executing instructions that require access to contended resource 116 or, alternatively, to complete executing instructions within the critical section of code.). 

In addition, MA teaches a CPU core associated with the particular thread (Abstract: The multi -core processor comprises a plurality of separate processing units (referred to as cores, or core processing units ( CPUs) in the specification); ¶ [0033]: a multi-core processor may comprise a plurality of CPUs, such as CPU1, CPU2, CPUn, etc.; ¶ [0035]: CPU1 may be used to run Thread 1, CPU2 may be used to run Thread 2, and so on. When a thread runs on a first CPU, the first CPU may request for a lock to execute a critical section function associated with the thread on the shared data; the lock provides permission to update the shared data, and the critical section function updates the shared data. If the lock is successfully obtained, the thread may perform an update operation on the shared data. For example, if CPU1 obtains the lock, then the corresponding Thread 1 may update the shared data (Shared_Data).).

Regarding claim 18, MA teaches wherein the determination of whether or not to allow the particular thread to enter the critical section of code is further based, at least in part, upon a policy to allow only one thread per each CPU core to enter the critical section of code (¶ [0034] In some embodiments, the multi-core processor may be used to process a multi-threaded task. For example, a task may activate 256 threads, and these 256 threads may be executed in parallel on the multi-core processor. There may be global shared data (Shared_Data) among at least some of these threads to be updated by the threads. However, only one thread may update the shared data at one time to prevent data errors.).

Regarding claim 19, Bailey teaches wherein the critical section of code comprises a request to access a shared database resource (¶ [0002]: Often, where one thread access a 

Regarding claim 20, Bailey teaches wherein the critical section of code comprises a request to access a shared memory (¶ [0016]: A critical section may be any section of code that is critical to the performance of the computing system. For example, a critical section may include instructions to utilize or modify a resource shared by multiple threads such as a printer or a block of data).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey and Ma, as applied to claim 1, in further view of Weber et al. (US PGPUB US 2017/0090999 A1)

Regarding claim 9, Bailey nor Ma expressly teach wherein the CPU core is one of a plurality of CPU cores, at least some of the plurality of CPU cores on different processor chips.

	However, Weber teaches wherein the CPU core is one of a plurality of CPU cores, at least some of the plurality of CPU cores on different processor chips (¶ [0018]: when an application task in a first task core group seeks access to a section of code or data structure associated with a different task core group (whether mapped to the same or a different core).).
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195